(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
Pon cuanto, el acusado ha apelado de esta corte para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito, señalando como error en el sentido constitucional que la Corte Suprema de Puerto Rico cometió •error al declarar que el caso no había prescrito, infringiendo así el derecho constitucional que tenía el acusado a un juicio Tápido;
Por cuanto, el resolver que un caso no ha prescrito, en ningún sentido equivale a una negativa a un juicio rápido, especialmente cuando el mismo acusado es el que levanta tal cuestión de prescripción;
Pon, cuanto, si bien se han alegado otros errores, sin em*948bargo, no se ha levantado ninguna cuestión que sea de ver-dadera naturaleza constitucional,
Pon taNto, no ha lugar a admitir la apelación interpuesta por el acusado para ante la Corte de Circuito de Apelaciones de los Estados Unidos para el Primer Circuito.
El Juez Asociado Señor Texidor no intervino.